DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on August 2, 2022 has been entered.
Reasons for Allowance
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:  
Regarding claim 1, the prior art of record fails to suggest of make obvious, the claimed system for carrying a stethoscope, viewed as a whole, requiring the structural combination of the claimed particulars of each of the magnetic clip assembly and the male clip, wherein the magnetic clip assembly includes a snap-fit device and a clip, the snap-fit device includes a magnetic receiving region and a locking mechanism, the locking mechanism disposed around a perimeter of the magnetic receiving region and includes spring-loaded fasteners, and the clip configured to couple to the snap-fit device and releasably couple to an item of clothing of a user; and the male clip being configured to releasably couple to a tube of the stethoscope and to mate with the magnetic receiving region of the snap-fit device and engage with the spring-loaded fasteners of the locking mechanism, in combination with the other limitations of the claims.
Regarding claim 17, the prior art of record fails to suggest of make obvious, the claimed system for carrying a stethoscope, viewed as a whole, requiring the structural combination of the claimed particulars of each of the clip assembly and the male clip, where the clip assembly includes a magnetic receiving region, a locking mechanism, and a clip, the locking mechanism disposed proximate to the magnetic receiving region and comprising spring-loaded fasteners, and the clip configured to couple the clip assembly to an item of clothing; and the male clip being configured to releasably couple to a tube of the stethoscope, to make contact with the magnetic receiving region, and to interface with the spring-loaded fasteners of the locking mechanism, in combination with the other limitations of the claims.
Regarding claim 19, the prior art of record fails to suggest of make obvious, the claimed system for carrying a stethoscope, viewed as a whole, requiring the structural combination of the claimed particulars of each of the magnetic clip assembly and the male clip, wherein the magnetic clip includes a magnetic receiving region, mechanical fasteners, and a clasp, the mechanical fasteners positioned proximate a perimeter of the magnetic receiving region, and the clasp is configured to couple the magnetic clip to an item of clothing; and the male clip being configured to releasably couple to the tube of the stethoscope, magnetically couple to the magnetic receiving region, and engage with the mechanical fasteners, in combination with the other limitations of the claims.
To conclude, each claim is allowable because each claim recites a combination of elements not disclosed or suggested by any of the references of record, taken alone or in combination. The invention resides in the combination of elements as variously recited in the claims, and not in the presence of any one or a few particular elements or limitations. Further, it is to be understood that each claim stands on its own merits.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Various article holding clip assemblies incorporating magnets are represented by Schapson (U.S. Patent No.  11,324,289) AND Curtis (U.S. Patent No. 10,512,292). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert J Sandy whose telephone number is (571)272-7073. The examiner can normally be reached m-f 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Robert Sandy/Primary Examiner, Art Unit 3677